Citation Nr: 0307293	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  01-04 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for coronary artery 
disease, secondary to service-connected post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from December 1944 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for coronary 
artery disease, secondary to PTSD.  

The veteran's claim for service connection for coronary 
artery disease, secondary to PTSD was previously denied by 
the RO in a January 1999 rating decision.  Although the RO 
did not specifically address the issue of whether new and 
material evidence had been submitted to reopen the claim in 
the June 2000 rating decision, the new and material evidence 
requirement is a legal issue which the Board has a duty to 
address, regardless of the RO's actions.  Hence, the issue 
has been characterized on the initial page of this decision 
accordingly.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The matter of de novo adjudication of the issue of 
entitlement to service connection for coronary artery 
disease, secondary to PTSD, will be addressed in the Remand 
portion of this decision.  


FINDINGS OF FACT

1.  By an unappealed decision entered in January 1999, the RO 
denied the veteran's original claim for service connection 
for coronary artery disease, secondary to PTSD.  

2.  Additional evidence received since the January 1999 RO 
decision, considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
to fairly decide the merits of the claim for service 
connection for coronary artery disease, secondary to PTSD.  



CONCLUSIONS OF LAW

1.  The January 1999 rating decision that denied service 
connection for coronary artery disease, secondary to PTSD, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2002).  

2.  The additional evidence received subsequent to the 
January 1999 rating decision is new and material, and the 
claim for service connection for coronary artery disease, 
secondary to PTSD, is reopened.  38 U.S.C.A. §§ 5103A, 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's initial claim for service connection for 
coronary artery disease, secondary to PTSD, was denied by the 
RO in a January 1999 rating decision, based on a finding that 
there was no competent, medical evidence showing that the 
veteran's currently diagnosed heart disability was caused or 
aggravated by his service-connected PTSD.  The veteran was 
informed of the RO's January 1999 decision, but he did not 
appeal it.  As such, the determination is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  

In March 2000, the veteran sought to reopen his claim.  The 
additional evidence submitted included private medical 
records with a February 2000 letter from the veteran's 
private physician, F.A.J.T., M.D. (Dr. T.).  Dr. T. stated 
that stress and anxiety were contributing factors in the 
progression of coronary artery disease.  He noted that the 
veteran had PTSD from his military service during World War 
II, and opined that the veteran's PTSD had affected the 
progression of his coronary artery disease and accelerated 
it.  Since this letter constitutes competent, medical 
evidence demonstrating a relationship between the veteran's 
coronary artery disease and his PTSD, the Board concludes 
that the additional evidence, when considered in conjunction 
with the record as a whole, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001).  Accordingly, new and 
material evidence has been submitted and the claim for 
service connection for coronary artery disease, secondary to 
PTSD is reopened.  To this extent, the appeal is granted.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted while the veteran's claim was 
pending.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 
38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The Board's decision above to reopen the veteran's claim 
constitutes a partial grant of benefits sought by the veteran 
on appeal.  Hence, the Board finds that a full and detailed 
analysis of VA's compliance with these new requirements is 
not needed with regard to the limited issue of whether new 
and material evidence has been submitted to reopen his claim, 
as the veteran could derive no potential benefit from any 
additional development or notice.  Nevertheless, as discussed 
more fully below, the new law and VA's implementing 
regulations must be addressed by the RO before the Board may 
continue with appellate consideration of the issue of de novo 
adjudication of the claim for service connection for coronary 
artery disease, secondary to PTSD.  


ORDER

New and material evidence has been submitted, the claim for 
service connection for coronary artery disease, secondary to 
PTSD is reopened, and the appeal is granted to this extent.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that de novo adjudication of the issue of entitlement 
to service connection for coronary artery disease, secondary 
to PTSD, is not yet ready for appellate disposition.  As 
noted above, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), that eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); see also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

This matter arises from an appeal filed by the veteran to a 
rating decision dated in June 2000, prior to the effective 
date of the VCAA.  It was certified to the Board for review 
in March 2003.  However, the record shows that the RO has not 
referenced or discussed the VCAA in adjudicating the 
veteran's claim, and the statement of the case and the 
supplemental statement of the case do not contain the 
provisions of the new law and regulations.  In particular, 
the record does not show that the RO provided notice of the 
VCAA to the veteran and his representative, including the 
division of responsibilities between VA and the claimant in 
obtaining evidence, either by a notice letter of its own or 
by adopting a copy of the recommended VCAA notice letters 
provided by the Veterans Benefits Administration.  Such 
notice has been deemed mandatory by the Court.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  

2.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
of entitlement to service connection for 
coronary artery disease, secondary to 
PTSD.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



